Title: To Thomas Jefferson from Bernard Peyton, 17 July 1820
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Rich’d
17 July 1820
This morning’s mail put me in rect your two esteemed favors of the 12th & 14th of this instant, together with their several enclosures—The Bill of Exchange drawn by Dr Everett in favor Thos J. Randolph Esqr is herewith returned, for want of force, & a correct one accompanying it for his signature—you will observe the amount of sterling money drawn for, should be expressed in the body of the bill, in writing, just preceding the value given in currency here for it, which should also be expressed, as in the one now returned—beside this, three bills are expressed to be drawn, & only two are sent—all that are drawn should be together where sold—The bill should likewise have been drawn in favor of the Shipper here (Colo Anderson & Co) to be by them endorsed, who will then be followed by the agent of Messrs: Maury & Latham in this city, (Robert Gallard & Son) & which will give the bill such an undoubted character as to place it on the best footing as to sale—Its proper also that the bill should be drawn at sight, or one day after, those at two days being very uncommon, & also unsalable, on consulting with Colo Anderson & Co, who shipd the Tobacco, & who know that the money has been in the hands of M & L. of Liverpool for six months, subject to Dr Es order we have tho’t it most proper to fill up the bills returned at  day—According to this arrangement T. J. Randolph can endorse or not as he may please—I regret much that there should have been a difficulty in the sale the bill in question as you seem to be under necessity for the proceeds of it; not much delay however will arise, as you can speedily convey it to the Dr, get his signature, & return it to me, when a sale will be immediately effected, & your several requests complied with—in the mean time, should your draft for $152.90, in favor Jacob W White appear, it shall be honored—The blanks you inclose for the renewal your notes at the Farmers & U. S. Banks shall be attended to.—I find you are in an error as to the requisition of the U.S. B.—It was, that an additional name to Mr Gibson’s should be added as our endorser on your note, & that, that name might be Thomas J. Randolph—Knowing however that no great value is attached to the name just mentioned, (between ourselves of course) have no doubt I can get the note passed in its present shape—No note can be discounted at any of the Banks in this City that has longer than sixty days to run, consequently your notes should always be written, “sixty days after date &c”;—I have recd of Mr Gibson the small bundle of Books mentioned in yours, & will forward there by the first Waggoner to be relied on, care James Leitch Esqr Charlottesville—For the small purchases I from time to time make, & cash advanced for freight & charges on packages recd for forward backward & forward for you, I have heretofore been in the habit of presenting my account once a year, & receiving; payt from Mr Gibson, as directed by you in every case, & to avoid the trouble of calling for my little amount as it arises—12 months has now elapsed since I have presented an a/c, which I did to=day, amounting to $56.31. & Mr G. says he has no funds to remit it; please say in your next whether I shall retain this new acct of the proceeds the sale of the Sterling Bill as well as the several discounts on your notes about to fall due say on the $8,250 for 14 days, $88—With great respect Dr Sir Your Mo. Obd. Sevt.Bernard PeytonNB. I recd two blank notes merely as formsB.P.